IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                  : No. 437
INTERBRANCH COMMISSION FOR             :
GENDER, RACIAL AND ETHNIC              : JUDICIAL ADMINISTRATION DOCKET
FAIRNESS                               :


                                  ORDER


PER CURIAM:



            AND NOW, this 10th day of December, 2014, Jeanette H. Ho, Esquire,

Designee of the Supreme Court, is hereby appointed as a member of the Interbranch

Commission for Gender, Racial and Ethnic Fairness for a term of two years

commencing December 31, 2014.